Exhibit 12 RR Donnelley & Sons Company COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (in millions, except ratios) Years ended December31, Earnings available for fixed charges: Earnings (loss) from continuing operations before income taxes and noncontrolling interests $ ) $ ) Less: Equity (loss) income of minority-owned companies included in earnings (loss) from continuing operations before income taxes and noncontrolling interests ) Less: (Loss) income attributable to noncontrolling interests ) ) Add: Fixed charges before capitalized interest Add: Amortization of capitalized interest Total earnings available for fixed charges $ ) $ Fixed charges: Interest expense $ Interest portion of rental expense Total fixed charges before capitalized interest Capitalized interest Total fixed charges $ Ratio of earnings to fixed charges (a) ) (a) In 2012 and 2011 earnings (loss) were inadequate to cover fixed charges by $638.7million and $237.2 million, respectively, due to certain charges in each year.
